DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of claims 9-15 in the reply filed on 6/23/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 9-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by
Kim et al. (2006/0166762).  Claim 9, Kim discloses a golf ball comprising a dual core (applicant’s core and inner mantle), two intermediate layers, and a cover [0217, 0075].  The core layers (includes applicant’s inner mantle) may be made from a polyalkenamer composition that includes styrene-ethylene-propylene-styrene copolymer [0217, 0132, 0138].  The two intermediate layers (applicant’s intermediate and outer mantle layers) may include a bimodal ionomer, modified unimodal ionomer a unimodal ionomer, or a modified bimodal ionomer [0040, 0041, 0132, 0133].  The core has a PGA compression of at least 30 [0216].  The core plus mantle layer compression is at least 40 (table 4).  Claim 10, the intermediate layer (outer) has a flexural modulus from 30 to 150 kpsi [0234].  Claims 11-13, the core has a PGA compression of at least 30 [0216].  Claim 14, the intermediate layer (outer) has a flexural modulus from 30 to 150 kpsi [0234].  The core has a PGA compression of at least 30 [0216].  Claim 15, the intermediate layer (outer) has a flexural modulus from 30 to 150 kpsi [0234].  The hardness is from 30 to 85 Shore D [0087].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



August 6, 2022